706 S.E.2d 254 (2011)
The NORTH CAROLINA STATE BAR
v.
Creighton W. SOSSOMON.
No. 444P10-1.
Supreme Court of North Carolina.
March 10, 2011.
Creightoi W. Sossomon, Pro Se & Attorney, Highlands, for Sossomon, Creighton W.
David R. Johnson, Deputy Counsel, for the North Carolina State Bar.
The following order has been entered on the motion filed on the 10th of December 2010 by Defendant-Appellant for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 10th of March 2011."
MARTIN, J. and JACKSON, J. recused.